Citation Nr: 1807911	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, type II and to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for testicular cancer, to include as due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney





INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran did not have service in-country in Vietnam from January 9, 1962, to May 7, 1975, service in the waters offshore involving duty or visitation in the Republic of Vietnam, or service in the inland waters of Vietnam.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's diabetes mellitus, type II is related to active duty, manifested to a compensable degree within one year of separation from active duty or the result of herbicide agent exposure in service.   

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's retinopathy is etiologically related to an in-service injury, event or disease to include exposure to herbicide agents, or is secondary to a  service-connected disability.

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's testicular cancer is etiologically related to an in-service injury, event or disease to include exposure to herbicide agents.   



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §
§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for retinopathy, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

3.  The criteria for entitlement to service connection for testicular cancer, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board notes that the Veteran was not provided a VA examination in connection with the issues on appeal.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record demonstrates diagnoses of diabetes mellitus, type II, retinopathy and testicular cancer during the pendency of the appeal.  However, as discussed in greater detail below, the competent evidence does not support that the Veteran was exposed to herbicide agents during active duty.  Additionally, there is no competent, probative evidence suggesting a relationship between the Veteran's disabilities and exposure to an herbicide agent.  Further, his service treatment records do not demonstrate complaints of or treatment for diabetes, retinopathy or testicular cancer or symptoms thereof during active duty or for many years after service.  Moreover, the Veteran does not claim that he experienced symptoms of these disabilities during active duty or in the years immediately after service.  As a result, the Board finds the evidence does not demonstrate that diabetes mellitus, type II, retinopathy or testicular cancer may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Analysis - Service Connection

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, retinopathy and testicular cancer.  Specifically, he alleges that he developed diabetes mellitus, type II and testicular cancer as a result of exposure to herbicide agents during service in Vietnam, and that his retinopathy was either caused or aggravated by his diabetes mellitus, type II.  See correspondence received April 2017.   

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

Additionally, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309 (a).  Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C. § 1113 (b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service-connected, even though there is no record of such disease during service, provided further the rebuttable presumption provisions of 38 U.S.C. §§ 1113, 1116 and 38 C.F.R. §§ 3.307 (d), 3.309 (e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C. § 1116 (a) (3) (2012); 38 C.F.R. §§ 3.307 (a) (6) (iii), 3.313 (a) (2017).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307 (a) (6) (iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

The Veteran asserts that his diabetes mellitus, type II and testicular cancer were caused by his purported exposure to herbicides in Vietnam.  The Veteran served on active duty from January 1960 to December 1963.  His service personnel records show that he served as a radio announcer aboard the USS Pictor (AF 54) from November 16, 1960 to April 20, 1961 and aboard the USS Coral Sea (CVA-43) from November 16, 1961 to December 11, 1963.  The Veteran asserts that part of his responsibility as a radio announcer was to paint the outside of the ships.  As the Veteran did not serve on the USS Pictor between January 9, 1962, and May 7, 1975, the herbicide presumption is not applicable to this period of service.  

The Board has considered whether the Veteran's ship, the USS Coral Sea (CVA-43), traveled on inland waterways during the applicable period.  Hass, 525 F. 3d at 1187-90.  However, the USS Coral Sea, an aircraft carrier, was a deep water (or "blue water") vessel.  In order for the herbicide exposure presumption to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier and the Veteran went ashore, or other competent credible evidence that the Veteran went ashore.  There is not such competent and credible evidence of record in this case.

Based on official Navy records, VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Here, however, the USS Coral Sea is not listed by VA as a ship which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  It is not listed as a ship which docked or anchored in Da Nang Harbor, or any other harbor.   

The Board has considered the decision by the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015) ("Haas v. Peake made it clear that VA may draw a line between blue and brown water [offshore and inland waters] while leaving the specific line drawing to VA discretion."), but finds it inapplicable because the evidence does not reflect that the Veteran's ship, the USS Coral Sea, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period.

In light of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in-country in Vietnam.  There is no evidence that the Veteran's ship, the USS Coral Sea, operated in inland waters.  Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307 (a) (6) (iii).  For the above reasons, as there is no credible evidence of service in Vietnam, service connection for diabetes mellitus, as due to exposure to herbicides is not warranted.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his claim of direct exposure to herbicides, the Veteran has asserted, in his VA Form 9, received June 2016, that while painting outside on board the USS Coral Sea he was exposed to aircraft that had flown through Agent Orange, became covered in Agent Orange and returned to the ship.  He further indicated that when the planes were washed, herbicides washed down the side of the ship and into the potable water system.   

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases adhered to the exterior of aircraft or were washed off aircraft while aboard the USS Coral Sea.  In this regard, he has not been shown to have the requisite knowledge or expertise to make such a complicated determination as to the chemical makeup of a substance.  As such, the evidence is not sufficient to establish that the Veteran was exposed to herbicide agents during service.  The Board also notes that herbicides were not transported, stored, or used aboard United States Navy ships.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service.  

Moreover, under a direct theory of entitlement to service connection, there is no evidence that the Veteran's diabetes mellitus, retinopathy or testicular cancer had their onset in service or were otherwise related to service.  A review of the Veteran's service treatment records does not indicate any complaints of symptomatology associated with diabetes mellitus, retinopathy or testicular cancer.  To that end, the Veteran was evaluated as within normal limits upon clinical evaluation at the time of his December 1963 Report of Medical Examination at separation.  Additionally, on his December 1963 Report of Medical History, the Veteran reported that he was in "very fine health."  As there is no evidence, or even argument, that the Veteran's disabilities are directly related to service (aside from as due to exposure to herbicides, which is addressed above), service connection on a direct basis for diabetes mellitus, retinopathy and testicular cancer is not warranted.

Under a theory of secondary service connection, the Veteran has argued that service connection is warranted for retinopathy on the basis that it was either caused or aggravated by his diabetes mellitus.  However, as explained above, service connection is not warranted for diabetes mellitus on any basis.  Thus, as a matter of law, service connection for retinopathy cannot be warranted on a secondary basis due to diabetes mellitus.  As such, service connection on a secondary basis for retinopathy is not warranted.

Finally, as noted above, diabetes mellitus is considered a chronic disease under 38 C.F.R. § 3.309 (a).  However, there is no evidence diabetes mellitus manifested to a compensable degree within the first post-service year.  Indeed, the Veteran made no argument concerning such.  To that end, treatment records do not note any treatment for diabetes mellitus until decades following the Veteran's separation from service.

Further, service connection is not warranted under the theory of continuity of symptomatology.  To that end, diabetes mellitus was not noted in service.  Likewise, the Veteran did not assert that he has experienced the symptoms of diabetes mellitus continuously since his separation from service.  Thus, as there is no evidence that diabetes mellitus manifested to a compensable degree within the first post-service year or that the Veteran has experienced the symptoms of diabetes mellitus continuously since service, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F. 3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309 (a). 

In conclusion, the competent, probative evidence does not demonstrate that the Veteran served within the land border or internal waters of the Republic Vietnam, and therefore, exposure to herbicides is not presumed.  In addition, the competent, probative evidence does not demonstrate that the Veteran was actually exposed to herbicides during active duty.  Finally, the competent, probative evidence does not indicate that diabetes mellitus, type II, retinopathy or testicular cancer had their onset during active duty or were otherwise related to active duty.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  Accordingly, the claims of entitlement to service connection for diabetes mellitus, type II, retinopathy and testicular cancer, to include as due to exposure to herbicides, must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, type II and to include as due to exposure to herbicide agents, is denied.

Entitlement to service connection for testicular cancer, to include as due to exposure to herbicide agents, is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


